                                                                                            JS-6

 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10

11
     GENES P. FERRERAS,            )            CASE NO.: 2:18-CV-01511-PA-AGR
12   individually and on behalf of the
                                   )
     public                        )
13                                 )            XXXXXXXXX ORDER GRANTING
                                                [PROPOSED]
                       Plaintiff,  )            STIPULATION TO DISMISS
14                                 )            WITHOUT PREJUDICE PURSUANT
           vs.                     )            TO FRCP 41(a)(1)(A)(ii)
15                                 )
     BUREAUS INVESTMENT            )
16   GROUP PORTFOLIO NO. 15,       )
     LLC; STONELEIGH RECOVERY )
17   ASSOCIATES, LLC; and DOES 1 )
     through 50, inclusive.        )
18                                 )
                       Defendants. )
19                                 )
20
               Having considered the parties’ Stipulation to Dismiss, the above -entitled
21
     action is hereby dismissed, without prejudice as to Plaintiff’s action. Each party
22
     shall bear its own costs and expenses.
23

24
               IT IS SO ORDERED.
25

26
     Dated:         November 13, 2018
27                                           Hon. Percy Anderson
                                             UNITED STATES DISTRICT JUDGE
28

29
     {00104364;1}                           1

                                                  [Proposed] Order Granting Stipulation to Dismiss Without Prejudice
30
                                                                                  Case No. 2:18-CV-01511-PA-AGR
